The judgment of the court was pronounced by
Preston, J.
The defendant wos accused of assault and battery, and gave bond and security to appear before the District Court for the parish of St. Charles on the fourth Monday of March, 1850, being the first day of the ensuing term of the court, to answer to the charge, and not to depart until discharged according to law.
On Tuesday, the second day of the term, informations were filed against the defendant; he was called upon his recognizance, failed to appear, and judgment of forfeiture was entered against him and his surety for the amount of their bond and costs.
On Wednesday, the third day of the term, the judgment was signed and the court adjourned sine die. Execution was issued against the defendant, which he enjoined on the grounds which, we think with the district court, were not tenable, for the reasons he has assigned. Indeed, we have doubts whether an injunction should be issued by the courts against the execution of a judgment rendered in favor of the State.
It appears, however, that the defendant had compromised the assault and battery of which he was accused with the prosecutor, although the compromise had not been brought to the notice of the district attorney. The 3d section of an act approved the 6th of April, 1843, authorizes the parties in cases of assaults and batteries and misdemeanors to compromise, and renders it lawful for the attorney general and district attornies in such cases, to enter a nolle prosequi, provided all costs are paid. p. 61.
*284At the ensuing term of the district court, the accused appeared and brought to the notice of the court and the district attorney, the compromise he had made with the prosecutor and offered to pay all the costs. The district attorney must have been satisfied with the compromise, for he entered a nolle prosequi in the case. Although the statute rendered it lawful for him to do so, he was by no means obliged to enter the nolle prosequi if he thought the public interest required a prosecution.
We must, therefore, conclude that the accused presented himself and was ready to submit to a prosecution if deemed necessary on behalf of the State, and that the proper officer, with the leave of the court, discharged him from the same. Under the circumstances, we think the entry of the nolle prosequi was a release of the bond and its forfeiture. The court still had the whole case under its control. The bond was taken to secure the effectual prosecution of the accused. The compromise of the offence in pursuance of law, and the dismissal of the prosecution by the district attorney for that reason, satisfies the law and accomplishes the whole object of the bond. The case is not distinguishable in principle from that of the State v. Hamill, lately- decided in this court. Ante p. 257.
It is therefore ordered, adjudged and decreed, that the injunction obtained by the plaintiff be dissolved, and that the judgment of the district court be affirmed with costs. But it is further ordered and decreed, that the judgment of forfeiture of his bond against the accused shall be satisfied, on his paying all the costs of the prosecution against him.